Case 1:19-cr-00257-WJM Document 18 Filed 09/25/19 USDC Colorado Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

CASE NO. 19-cr-00257-WJM

UNITED STATES OF AMERICA,

             Plaintiff,

v.

ERIC KING,

            Defendant.
_____________________________________________________________________________

                   MOTION TO WITHDRAW AS COUNSEL
        AND REQUEST FOR TERMINATION OF ELECTRONIC SERVICE
____________________________________________________________________________

      The Officer of the Federal Public Defender, through Laura Suelau, Assistant

Federal Public Defender, moves to withdraw as appointed counsel for the defendant,

Eric King, and requests termination of electronic service in the above-captioned case.

      Mr. King has retained private counsel, Sandra Freeman, who entered her

appearance on September 25, 2019. Doc. 17.
Case 1:19-cr-00257-WJM Document 18 Filed 09/25/19 USDC Colorado Page 2 of 3




                                             2



       Wherefore, the undersigned respectfully moves this Court for an Order allowing

the Office of the Federal Public Defender to withdraw as appointed counsel for Eric

King, and termination of electronic service in this case.




                                          Respectfully submitted,

                                          VIRGINIA L. GRADY
                                          Federal Public Defender



                                          s/Laura Suelau
                                          LAURA SUELAU
                                          Assistant Federal Public Defender
                                          633 17th Street, Suite 1000
                                          Denver, CO 80202
                                          Telephone: (303) 294-7002
                                          FAX: (303) 294-1192
                                          laura.suelau@fd.org
                                          Attorneys for Defendant
Case 1:19-cr-00257-WJM Document 18 Filed 09/25/19 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE



        I hereby certify that on September 25, 2019, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send notification of such
filing to the following e-mail addresses:

       Aaron Teitelbaum, AUSA
       aaron.teitelbaum@usdoj.gov



and I hereby certify that I have mailed or served the document or paper to the following
non CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated by the non-
participant’s name:

       Eric King (U.S. Mail)




                                          s/Laura Suelau
                                          LAURA SUELAU
                                          Assistant Federal Public Defender
                                          633 17th Street, Suite 1000
                                          Denver, CO 80202
                                          Telephone: (303) 294-7002
                                          FAX: (303) 294-1192
                                          laura.suelau@fd.org
                                          Attorney for Defendant




                                            3
